EXHIBIT 4.33 Printed by BIMCO’s idea Approved by the documentary Committee of The Japan Shipping Exchange Inc., Tokyo Approved by the International Ship Sub-Managers’ Association(ISMA) 1. Date of Agreement 1st July 2010 M/T HONGBO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT CODE NAME: "SHIPMAN 98" Part I 2. Owner (name, place of registered office and law of registry) (Cl. 1) HONGBO SHIPPING COMPANY LIMITED 3. Managers (name, place of registered office and law of registry) (Cl. 1) CENTRAL MARE INC Name 80 Broad Street, Monrovia, Liberia. Name The Trust Company Complex, Ajeltake Road , Ajeltake Island, Majuro, Marshall Islands Place of registered office Liberia Place of registered office Marshall Islands Law of registry Law of registry 4. Day and year of commencement of Agreement (Cl. 2) 1st July 2010 5. Crew Management (state “yes” or “no” as agreed) (Cl. 3.1) NO 6. Technical Management (state “yes” or “no” as agreed) (Cl. 3.2) NO 7. Commercial Management (state “yes” or “no” as agreed) (Cl. 3.3) YES 8. Insurance Arrangements (state “yes” or “no” as agreed) (Cl. 3.4) NO 9. Accounting Services (state “yes” or “no” as agreed) (Cl. 3.5) YES 10. Sale or purchase of the Vessel (state “yes” or “no” as agreed) (Cl. 3.6) YES 11. Provisions (state “yes” or “no” as agreed) (Cl. 3.7) NO 12. Bunkering (state “yes” or “no” as agreed) (Cl. 3.8) NO 13. Chartering Services (only to be filled in if“yes” stated in box 7) (Cl . 3.3(i)) FOR THE ENTIRE DURATION OF THIS AGREEMENT 14. Managers’ Insurance (state alternative (i), (ii) or (iii) of Cl. 6.3) ( i ) 15. Annual Management Fee (state annual amount) (Cl. 8.1) AS PER ANNEX “E” 16. Severance Costs (state maximum amount) (Cl. 8.4(ii)) AT COST AS PER SEAMEN COLLECTIVE AGREEMENT 17. Day and year of termination of Agreement (Cl. 17) FIVE YEARS FROM COMMENCEMENT 18. Law and Arbitration (state alternative 19.1, 19.2 or 19.3; if 19.3 place of arbitration must be stated) (Cl. 19) AS PER CLAUSE 19.1 19. Notices (state postal and cable addresses, telex and telefax number for serving notice and communication to the Owners) (Cl. 20) TOP SHIPS INC. 1, VAS.SOFIAS & MEG. ALEXANDROU STR., 15124, MAROUSSI, ATHENS, GREECE E-mail: vi@topships.org Fax: +30 20. Notices (state postal and cable addresses, telex and telefax number for serving notice and communication to the Managers) (Cl. 20) CENTRAL MARE INC. 1, VAS.SOFIAS & MEG. ALEXANDROU STR., 15124, MAROUSSI, ATHENS, GREECE E-mail: info@centralmare.com Fax: +30 It is mutually agreed between the party stated inBox 2 and the party stated in Box 3 that this Agreement consisting of PART I and PART II as well as Annexes “A” (Details of Vessel), “B” (Details of Crew), “C”(Budget), and “D”(Associated Vessels) attached hereto, shall be performed subject to the conditions contained herein.In the event of a conflict of conditions, the provisions of PART I and Annexes “A”, “B”, “C” and “D”shall prevail over those of PART IIto the extent of such conflict but no further. Signature(s) (Owners) HONGBO SHIPPING COMPANY LIMITED Signature(s) (Managers) CENTRAL MARE INC. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. Printed by BIMCO’s idea ANNEX "A" (DETAILS OF VESSEL OR VESSELS) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' Date of Agreement: 1st July 2010 Name of Vessel(s): M/T HONGBO Particulars of Vessel(s): TYPE OF VESSEL OIL - CHEMICAL TANKER HULL TYPE DOUBLE HULL IMO NUMBER FLAG PANAMA YEAR & PLACE BUILT 2009– SPPS.KOREA CLASS SOCIETY DNV CALL SIGN 3FXR5 LOA, BREADTH, DEPTH 183,09 m / 32,2 m / 19,1 m SDWT - DRAFT 50.106 MT @ 13,055 M NRT/GRT 13.435 MT/ 30.006 MT This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document Printed by BIMCO’s idea ANNEX "B" (DETAILS OF CREW) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' Date of Agreement: 1st July 2010 Details of Crew: NOT APPLICABLE IN B/B CHARTER PERIOD RankNumber Nationality Master Chief Mate 2nd Mate 3rd Mate Chief Engineer 2nd Engineer 3rd Engineer Electrician Bosum AB Deck Cadet (OS) Fitter Pumpman Oiler Engine Cadet Cook - Steward Catering Boy CREW TOTAL This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. Printed by BIMCO’s idea ANNEX "C" (BUDGET) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' Date of Agreement:1st July 2010 Managers Budget in USD for the first year with effect from the Commencement Date of this Agreement: Please see “Appendix 1” Central Mare Inc Budget Proposal 2010. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document Printed by BIMCO’s idea ANNEX "D" (ASSOCIATED VESSELS) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' NOTE: PARTIES SHOULD BE AWARE THAT BY COMPLETING THIS ANNEX "D" THEY WILL BE SUBJECT TO THE PROVISIONS OF SUB-CLAUSE 18.1(i) OF THIS AGREEMENT. Date of Agreement:1st July 2010 Details of Associated Vessels: M/T DAUNTLESS M/T IOANNIS P M/V ASTRALE M/V AMALFI M/V PEPITO M/V CYCLADES M/V PAPILLON M/T MISS MARILENA M/T LICHTENSTEIN M/T IONIAN WAVE M/T TYRRHENIAN WAVE M/T BRITTO M/T HONGBO This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document ANNEX E(Management Fees) Management Fee: EURO 250 per day, for vessels on Bareboat Charter. Annual Increase: 3% per annum for all fees. To be reviewed after the 5th anniversary. Services for SOX Compliance: EURO 100 per day. Commercial Operation & Freight Collection services: EURO 90 per day. Managers’ Superintendent’s Fee: EURO 500 per day, plus actual expenses. Information System Fee: EURO 10,000 per year. Commission on derivative agreements and new loan financing or loan refinancing: 0.2% Commission on all NEW hires / gross freight /demurrage/ ballast Bonus: 1.25% Commission on all EXISTING hires / gross freight /demurrage/ ballast Bonusfor post fixture: 0.75% Sales and Purchase Commission: 1% of the sale or the purchase Price Insurance Services: 5% of the total insurance premiums per vessel In-house claims handling: EURO 150 per person per day of 8 hours for handling all claims other than insurance and salvage. Legal fees for claims and general Corporate services: At cost. 1. Manager shall be entitled to receive additional remuneration for any increase in administrative costs and expenses resulting from the introduction of a new, or a change in the interpretation of applicable laws and regulations, or concerning ship management services. 2. Owners to pay the deductible of any insurance claim relating to the vessels, or for any claim that is within such deductible range. 3. Owners to pay any tax, dues, or ransom in a case of piracy, or fines imposed on vessel or Manager, due to the operation of the vessel. 4. The above management fees are agreed on the basis of the number of the associated vessels as per ANNEX D of this agreement. PART II "SHIPMAN 98" Standard Ship Management Agreement Definitions 1 for the duties for which they are engaged and are in possession 66 In this Agreement save where the context otherwise requires, 2 of valid medical certificates issued in accordance with 67 the following words and expressions shall have the meanings 3 appropriate flag State requirements. In the absence of 68 hereby assigned to them. 4 applicable flag State requirements the medical certificate shall 69 be dated not more than three months prior to the respective 70 "Owners" means the party identified in Box 2. 5 Crew members leaving their country of domicile and 71 "Managers" means the party identified in Box 3. 6 maintained for the duration of their service on board the Vessel; 72 "Vessel" means the vessel or vessels details of which are set 7 (iv) ensuring that the Crew shall have a command of the English 73 out in Annex "A"attached hereto. 8 language of a sufficient standard to enable them to perform 74 "Crew" means the Master, officers and ratings of the numbers, 9 their duties safely; 75 rank and nationality specified in Annex "B"attached hereto. 10 (v)arranging transportation of the Crew, including repatriation; 76 "Crew Support Costs" means all expenses of a general nature 11 (vi) training of the Crew and supervising their efficiency; 77 which are not particularly referable to any individual vessel for 12 (vii) conducting union negotiations; 78 the time being managed by the Managers and which are incurred 13 (viii) operating the Managers' drug and alcohol policy unless 79 by the Managers for the purpose of providing an efficient and 14 otherwise agreed. 80 economic management service and, without prejudice to the 15 3.2 Technical Management 81 generality of the foregoing, shall include the cost of crew standby 16 (only applicable if agreed according to Box 6) 82 pay, training schemes for officers and ratings, cadet training 17 The Managers shall provide technical management which 83 schemes, sick pay, study pay, recruitment and interviews. 18 includes, but is not limited to, the following functions: 84 "Severance Costs" means the costs which the employers are 19 (i)provision of competent personnel to supervise the 85 legally obliged to pay to or in respect of the Crew as a result of 20 maintenance and general efficiency of the Vessel; 86 the early termination of any employment contract for service on 21 (ii)arrangement and supervision of dry dockings, repairs, 87 the Vessel. 22 alterations and the upkeep of the Vessel to the standards 88 "Crew Insurances" means insurances against crew risks which 23 required by the Owners provided that the Managers shall 89 shall include but not be limited to death, sickness, repatriation, 24 be entitled to incur the necessary expenditure to ensure 90 injury, shipwreck unemployment indemnity and loss of personal 25 that the Vessel will comply with the law of the flag of the 91 effects. 26 Vessel and of the places where she trades, and all 92 "Management Services" means the services specified in sub- 27 requirements and recommendations of the classification 93 clauses 3.1 to 3.8 as indicated affirmatively in Boxes 5 to 12. 28 society; 94 "ISM Code" means the International Management Code for the 29 (iii); Arrangement of the supply of necessary stores, spares and 95 Safe Operation of Ships and for Pollution Prevention as adopted 30 lubricating oil; 96 by the International Maritime Organization (IMO) by resolution 31 (iv) appointment of surveyors and technical consultants as the 97 A.741(18) or any subsequent amendment thereto. 32 Managers may consider from time to time to be necessary; 98 "STCW 95" means the International Convention on Standards 33 (v) development, implementation and maintenance of a Safety 99 of Training, Certification and Watchkeeping for Seafarers, 1978, 34 Management System (SMS) in accordance with the ISM as amended in 1995 or any subsequent amendment thereto. 35 Code (see sub-clauses 4.2and 5.3). 101 2. Appointment of Managers 36 3.3 Commercial Management With effect from the day and year stated in Box 4and continuing 37 (only applicable if agreed according to Box 7) unless and until terminated as provided herein, the Owners 38 The Managers shall provide the commercial operation of the hereby appoint the Managers and the Managers hereby agree 39 Vessel, as required by the Owners, which includes, but is not to act as the Managers of the Vessel. 40 limited to, the following functions: 3. Basis of Agreement 41 (i)providing chartering services in accordance with the Owners' Subject to the terms and conditions herein provided, during the 42 instructions which include, but are not limited to, seeking period of this Agreement, the Managers shall carry out 43 and negotiating employment for the Vessel and the conclusion Management Services in respect of the Vessel as agents for 44 (including the execution thereof) of charter parties or other and on behalf of the Owners. The Managers shall have authority 45 contracts relating to the employment of the Vessel. If such a to take such actions as they may from time to time in their absolute 46 contract exceeds the period stated in Box 13. consent thereto discretion consider to be necessary to enable them to perform 47 in writing shall first be obtained from the Owners. this Agreement in accordance with sound ship management 48 (ii) arranging of the proper payment to Owners or their nominees practice. 49 of all hire and/or freight revenues or other moneys of 3.1 Crew Management 50 whatsoever nature to which Owners may be entitled arising (only applicable if agreed according to Box 5) 51 out of the employment of or otherwise in connection with the The Managers shall provide suitably qualified Crew for the Vessel 52 Vessel. as required by the Owners in accordance with the STCW 95 53 (iii)providing voyage estimates and accounts and calculating of requirements, provision of which includes but is not limited to 54 hire, freights, demurrage and/or despatch moneys due from the following functions: 55 or due to the charterers of the Vessel; (i)selecting and engaging the Vessel's Crew, including payroll 56 (iv) issuing of voyage instructions; arrangements, pension administration, and insurances for 57 (v) appointing agents; the Crew other than those mentioned in Clause 6: 58 (vi) appointing stevedores; (ii) ensuring that the applicable requirements of the law of the 59 (vii)arranging surveys associated with the commercial operation flag of the Vessel are satisfied in respect of manning levels, 60 of the Vessel. 126 rank, qualification and certification of the Crew and 61 3.4Insurance Arrangements 127 employment regulations including Crew's tax, social 62 (only applicable if agreed according to Box 8) insurance, discipline and other requirements; 63 The Managers shall arrange insurances in accordance with (iii) ensuring that all members of the Crew have passed a medical 64 Clause 6, on such terms and conditions as the Owners shall examination with a qualified doctor certifying that they are fit 65 have instructed or agreed, in particular regarding conditions, PART II "SHIPMAN 98" Standard Ship Management Agreement insured values, deductibles and franchises. 6. Insurance Policies The Owners shall procure, whether by instructing the Managers 3.5 Accounting Services under sub-clause 3.4 or otherwise, that throughout the period of (only applicable if agreed according to Box 9) this Agreement: The Managers shall: 6.1 at the Owners' expense, the Vessel is insured for not less (i)establish an accounting system which meets the than her sound market value or entered for her full gross tonnage, requirements of the Owners and provide regular accounting as the case may be for: services, supply regular reports and records, (i)usual hull and machinery marine risks (including crew (ii)maintain the records of all costs and expenditure incurred negligence) and excess liabilities; as well as data necessary or proper for the settlement of (ii) protection and indemnity risks (including pollution risks and accounts between the parties. Crew Insurances); and (iii) war risks (including protection and indemnity and crew risks) 3.6 Sale or Purchase of the Vessel in accordance with the best practice of prudentowners of (only applicable if agreed according to Box 10) vessels of a similar type to the Vessel, with first class insurance The Managers shall, in accordance with the Owners' instructions, companies, underwriters or associations ("the Owners' supervise the sale or purchase of the Vessel, including the Insurances"); performance of any sale or purchase agreement, but not 6.2 all premiums and calls on the Owners' Insurances are paid negotiation of the same. promptly by their due date, 3.7 Provisions (only applicable if agreed according to Box 11) 6.3 the Owners' Insurances name the Managers and, subject The Managers shall arrange for the supply of provisions. to underwriters' agreement, any third party designated by the 3.8 Bunkering (only applicable if agreed according to Box 12) Managers as a joint assured, with full cover, with the Owners The Managers shall arrange for the provision of bunker fuel of the obtaining cover in respect of each of the insurances specified in quality specified by the Owners as required for the Vessel's trade. sub-clause 6.1: (i)on terms whereby the Managers and any such third party 4. Managers' Obligations are liable in respect of premiums or calls arising in connection 4.1 The Managers undertake to use their best endeavours to with the Owners'Insurances; or provide the agreed Management Services as agents for and on (ii) if reasonably obtainable, on terms such that neither the behalf of the Owners in accordance with sound ship management Managers nor any such third party shall be under any practice and to protect and promote the interests of the Owners in liability in respect of premiums or calls arising in connection all matters relating to the provision of services hereunder. with the Owners' Insurances; or Provided, however, that the Managers in the performance of their (iii) on such other terms as may be agreed in writing. management responsibilities under this Agreement shall be entitled Indicate alternative (i), (ii) or (iii) in Box 14. If Box 14is left to have regard to their overall responsibility in relation to all vessels blank then (i) applies. as may from time to time be entrusted to their management and 6.4 written evidence is provided, to the reasonable satisfaction in particular, but without prejudice to the generality of the foregoing, of the Managers, of their compliance with their obligations under the Managers shall be entitled to allocate available supplies, Clause 6within a reasonable time of the commencement of manpower and services in such manner as in the prevailing the Agreement, and of each renewal date and, if specifically circumstances the Managers in their absolute discretion consider requested, of each payment date of the Owners' Insurances. to be fair and reasonable. 7. Income Collected and Expenses Paid on Behalf of Owners 4.2 Where the Managers are providing Technical Management 7.1 All moneys collected by the Managers under the terms of in accordance with sub-clause 3.2, they shall procure that the this Agreement (other than moneys payable by the Owners to requirements of the law of the flag of the Vessel are satisfied and the Managers) and any interest thereon shall be held to the they shall in particular be deemed to be the "Company" as defined credit of the Owners in a separate bank account. by the ISM Code, assuming the responsibility for the operation of 7.2 All expenses incurred by the Managers under the terms the Vessel and taking over the duties and responsibilities imposed of this Agreement on behalf of the Owners (including expenses by the ISM Code when applicable. as provided in Clause 8) may be debited against the Owners in the account referred to under sub-clause 7J. but shall in any 5. Owners' Obligations event remain payable by the Owners to the Managers on 5.1 The Owners shall pay all sums due to the Managers punctually demand. in accordance with the terms of this Agreement. 5.2 Where the Managers are providing Technical Management 8. Management Fee in accordance with sub-clause 3.2, the Owners shall: 8.1 The Owners shall pay to the Managers for their services (i)procure that all officers and ratings supplied by them or on as Managers under this Agreement an annual management their behalf comply with the requirements of STCW 95; fee as stated in Box 15which shall be payable by equal (ii)instruct such officers and ratings to obey all reasonable orders monthly instalments in advance, the first instalment being of the Managers in connection with the operation of the payable on the commencement of this Agreement (see Clause Managers' safety management system. 2and Box 4) and subsequent instalments being payable every 5.3 Where the Managers are not providing Technical Management month. in accordance with sub-clause 3.2, the Owners shall procure that 8.2The management fee shall be subject to an annual review the requirements of the law of the flag of the Vessel are satisfied on the anniversary date of the Agreement and the proposed and that they, or such other entity as may be appointed by them fee shall be presented in the annual budget referred to in sub- and identified to the Managers, shall be deemed to be the Clause 9.1 "Company" as defined by the ISM Code assuming the responsibility 8.3 The Managers shall, at no extra cost to the Owners, provide for the operation of the Vessel and taking over the duties and their own office accommodation, office staff, facilities and responsibilities imposed by the ISM Code when applicable. stationery. Without limiting the generality of Clause 7 the Owners shall reimburse the Managers for postage and communication expenses, travelling expenses, and other out of pocket expenses properly incurred by the Managers in pursuance of PART II "SHIPMAN 98" Standard Ship Management Agreement the Management Services. 11.Responsibilities 8.4 In the event of the appointment of the Managers being 11.1 Force Majeure - Neither the Owners nor the Managers terminated by the Owners or the Managers in accordance with shall be under any liability for any failure to perform any of their the provisions of Clauses 17 and .18 other than by reason of obligations hereunder by reason of any cause whatsoever of default by the Managers, or if the Vessel is lost, sold or otherwise any nature or kind beyond their reasonable control. disposed of, the "management fee" payable to the Managers 11.2 Liability to Owners- (i) Without prejudice to sub-clause according to the provisions of sub-clause 8.1 shall continue to 11.1, the Managers shall be under no liability whatsoever to the be payable for a further period of three calendar months as Owners for any loss, damage, delay or expense of whatsoever from the termination date. In addition, provided that the nature, whether direct or indirect, (including but not limited to Managers provide Crew for the Vessel in accordance with sub- loss of profit arising out of or in connection with detention of or clause 3.1: delay to the Vessel) and howsoever arising in the course of (i)the Owners shall continue to pay Crew Support Costs during performance of the Management Services UNLESS same is the said further period of three calendar months and proved to have resulted solely from the negligence, gross (ii) the Owners shall pay an equitable proportion of any negligence or wilful default of the Managers or their employees, Severance Costs which may materialize, not exceeding or agents or sub-contractors employed by them in connection the amount stated in Box 16. with the Vessel, in which case (save where loss, damage, delay 8.5 If the Owners decide to lay-up the Vessel whilst this or expense has resulted from the Managers' personal act or Agreement remains in force and such lay-up lasts for more omission committed with the intent to cause same or recklessly than three months, an appropriate reduction of the management and with knowledge that such loss, damage, delay or expense fee for the period exceeding three months until one month would probably result) the Managers' liability for each incident before the Vessel is again put into service shall be mutually or series of incidents giving rise to a claim or claims shall never agreed between the parties. exceed a total of ten times the annual management fee payable 8.6 Unless otherwise agreed in writing all discounts and hereunder. commissions obtained by the Managers in the course of the (ii) Notwithstanding anything that may appear to the contrary in management of the Vessel shall be credited to the Owners. this Agreement, the Managers shall not be liable for any of the actions of the Crew, even if such actions are negligent, grossly 9. Budgets and Management of Funds negligent or wilful, except only to the extent that they are shown 9.1 The Managers shall present to the Owners annually a to have resulted from a failure by the Managers to discharge budget for the following twelve months in such form as the their obligations under sub-clause 3.1, in which case their liability Owners require. The budget for the first year hereof is set out shall be limited in accordance with the terms of this Clause 11. in Annex "C" hereto. Subsequent annual budgets shall be 11.3 Indemnity - Except to the extent and solely for the amount prepared by the Managers and submitted to the Owners not therein set out that the Managers would be liable under sub- less than three months before the anniversary date of the clause 11.2, the Owners hereby undertake to keep the Managers commencement of this Agreement (see Clause 2 and Box 4). and their employees, agents and sub-contractors indemnified 9.2 The Owners shall indicate to the Managers their acceptance and to hold them harmless against all actions, proceedings, and approval of the annual budget within one month of claims, demands or liabilities whatsoever or howsoever arising presentation and in the absence of any such indication the which may be brought against them or incurred or suffered by Managers shall be entitled to assume that the Owners have them arising out of or in connection with the performance of the accepted the proposed budget. Agreement, and against and in respect of all costs, losses, 9.3 Following the agreement of the budget, the Managers shall damages and expenses (including legal costs and expenses on prepare and present to the Owners their estimate of the working a full indemnity basis) which the Managers may suffer or incur capital requirement of the Vessel and the Managers shall each (either directly or indirectly) in the course of the performance of month up-date this estimate. Based thereon, the Managers shall this Agreement. each month request the Owners in writing for the funds required to run the Vessel for the ensuing month, including the payment 11.4 "Himalaya" - It is hereby expressly agreed that no of any occasional or extraordinary item of expenditure, such as employee or agent of the Managers (including every sub- emergency repair costs, additional insurance premiums, bunkers contractor from time to time employed by the Managers) shall in or provisions. Such funds shall be received by the Managers any circumstances whatsoever be under any liability whatsoever within ten running days after the receipt by the Owners of the to the Owners for any loss, damage or delay of whatsoever kind Managers' written request and shall be held to the credit of the arising or resulting directly or indirectly from any act, neglect or Owners in a separate bank account. default on his part while acting in the course of or in connection 9.4 The Managers shall produce a comparison between with his employment and, without prejudice to the generality of budgeted and actual income and expenditure of the Vessel in the foregoing provisions in this Clause 11. every exemption, such form as required by the Owners monthly or at such other limitation, condition and liberty herein contained and every right, intervals as mutually agreed. exemption from liability, defence and immunity of whatsoever 9.5 Notwithstanding anything contained herein to the contrary, nature applicable to the Managers or to which the Managers are the Managers shall in no circumstances be required to use or entitled hereunder shall also be available and shall extend to commit their own funds to finance the provision of the protect every such employee or agent of the Managers acting Management Services. as aforesaid and for the purpose of all the foregoing provisions of this Clause 11the Managers are or shall be deemed to be 10.Managers' Right to Sub-Contract acting as agent or trustee on behalf of and for the benefit of all The Managers shall not have the right to sub-contract any of persons who are or might be their servants or agents from time their obligations hereunder, including those mentioned in sub- to time (including sub-contractors as aforesaid) and all such clause 3.1 without the prior written consent of the Owners which persons shall to this extent be or be deemed to be parties to this shall not be unreasonably withheld. In the event of such a sub- Agreement. contract the Managers shall remain fully liable for the due performance of their obligations under this Agreement. 12.Documentation Where the Managers are providing Technical Management in accordance with sub-clause 3.2 and/or Crew Management in accordance with sub-clause 3.1. they shall make available, PART II "SHIPMAN 98" Standard Ship Management Agreement upon Owners' request, all documentation and records related running, or in an unlawful trade, or on a voyage which to the Safety Management System (SMS) and/or the Crew in the reasonable opinion of the Managers is unduly which the Managers need in order to demonstrate compliance hazardous or improper, with the ISM Code and STCW 95 or to defend a claim against the Managers may give notice of the default to the Owners, a third party. requiring them to remedy it as soon as practically possible. In the event that the Owners fail to remedy it within a 13.General Administration reasonable time to the satisfaction of the Managers, the 13.1 The Managers shall handle and settle all claims arising Managers shall be entitled to terminate the Agreement out of the Management Services hereunder and keep the Owners with immediate effect by notice in writing. informed regarding any incident of which the Managers become 18.2 Managers'Default aware which gives or may give rise to claims or disputes involving If the Managers fail to meet their obligations under Clauses 3 third parties. and 4of this Agreement for any reason within the control of the 13.2 The Managers shall, as instructed by the Owners, bring Managers, the Owners may give notice to the Managers of the or defend actions, suits or proceedings in connection with matters default, requiring them to remedy it as soon as practically entrusted to the Managers according to this Agreement. possible. In the event that the Managers fail to remedy it within a 13.3 The Managers shall also have power to obtain legal or reasonable time to the satisfaction of the Owners, the Owners technical or other outside expert advice in relation to the handling shall be entitled to terminate the Agreement with immediate effect and settlement of claims and disputes or all other matters by notice in writing. affecting the interests of the Owners in respect of the Vessel. 18.3 Extraordinary Termination 13.4 The Owners shall arrange for the provision of any This Agreement shall be deemed to be terminated in the case of necessary guarantee bond or other security. the sale of the Vessel or if the Vessel becomes a total loss or is 13.5 Any costs reasonably incurred by the Managers in declared as a constructive or compromised or arranged total carrying out their obligations according to Clause 13shall be loss or is requisitioned. reimbursed by the Owners. 18.4 For the purpose of sub-clause 18.3hereof (i)the date upon which the Vessel is to be treated as having 14. Auditing been sold or otherwise disposed of shall be the date on The Managers shall at all times maintain and keep true and which the Owners cease to be registered as Owners of correct accounts and shall make the same available for inspection the Vessel; and auditing by the Owners at such times as may be mutually (ii) the Vessel shall not be deemed to be lost unless either agreed. On the termination, for whatever reasons, of this she has become an actual total loss or agreement has Agreement, the Managers shall release to the Owners, if so been reached with her underwriters in respect of her requested, the originals where possible, or otherwise certified constructive, compromised or arranged total loss or if such copies, of all such accounts and all documents specifically relating agreement with her underwriters is not reached it is to the Vessel and her operation. adjudged by a competent tribunal that a constructive loss of the Vessel has occurred. 15.lnspection of Vessel 18.5 This Agreement shall terminate forthwith in the event of The Owners shall have the right at any time after giving an order being made or resolution passed for the winding up, reasonable notice to the Managers to inspect the Vessel for any dissolution, liquidation or bankruptcy of either party (otherwise reason they consider necessary. than for the purpose of reconstruction or amalgamation) or if a receiver is appointed, or if it suspends payment, ceases to carry 16.Compliance with Laws and Regulations on business or makes any special arrangement or composition The Managers will not do or permit to be done anything which with its creditors. might cause any breach or infringement of the laws and 18.6 The termination of this Agreement shall be without regulations of the Vessel's flag, or of the places where she trades. prejudice to all rights accrued due between the parties prior to the date of termination. 17.Duration of the Agreement 18.7 A change of control of either party shall not terminate this This Agreement shall come into effect on the day and year stated Agreement. in Box 4and shall continue until the date stated in Box 17. Thereafter it shall continue until terminated by either party giving 19.Law and Arbitration to the other notice in writing, in which event the Agreement shall 19.1 This Agreement shall be governed by and construed in terminate upon the expiration of a period of two twelve months from the accordance with English law and any dispute arising out of or date upon which such notice was given. In case Owners wish to terminate in connection with this Agreement shall be referred to arbitration the Agreement earlier than the date stated in Box 17 Owners willpay the in London in accordance with the Arbitration Act 1996 or Managers all fees as per ANNEX “E” for the remaining period until the date any statutory modification or re-enactment thereof save to stated in Box 17. the extent necessary to give effect to the provisions of this Clause. The arbitration shall be conducted in accordance with the 18.Termination London Maritime Arbitrators Association (LMAA) Terms 18.1 Owners'default current at the time when the arbitration proceedings are (i)The Managers shall be entitled to terminate the Agreement commenced. with immediate effect by notice in writing if any moneys The reference shall be to three arbitrators. A party wishing payable by the Owners under this Agreement and/or the to refer a dispute to arbitration shall appoint its arbitrator Owners of any associated vessel, details of which are listed and send notice of such appointment in writing to the other in Annex "D". shall not have been received in the Managers' party requiring the other party to appoint its own arbitrator nominated account within ten running days of receipt by within 14 calendar days of that notice and stating that it will the Owners of the Managers written request or if the Vessel appoint its arbitrator as sole arbitrator unless the other party is repossessed by the Mortgagees. appoints its own arbitrator and gives notice that it has done (ii) If the Owners: so within the 14 days specified. If the other party does not (a) fail to meet their obligations under sub-clauses 5.2 appoint its own arbitrator and give notice that it has done so and 5.3 of this Agreement for any reason within their within the 14 days specified, the party referring a dispute to control, or arbitration may, without the requirement of any further prior (b) proceed with the employment of or continue to employ the Vessel in the carriage of contraband, blockade PART II "SHIPMAN 98" Standard Ship Management Agreement notice to the other party, appoint its arbitrator as sole exceeds the sum of USD50,000 (or such other sum as the arbitrator and shall advise the other party accordingly. The parties may agree) the arbitration shall be conducted in award of a sole arbitrator shall be binding on both parties accordance with the Shortened Arbitration Procedure of the as if he had been appointed by agreement. Society of Maritime Arbitrators, Inc. current at the time when Nothing herein shall prevent the parties agreeing in writing the arbitration proceedings are commenced. to vary these provisions to provide for the appointment of a 19.3 This Agreement shall be governed by and construed sole arbitrator. in accordance with the laws of the place mutually agreed by In cases where neither the claim nor any counterclaim the parties and any dispute arising out of or in connection exceeds the sum of USD50.000 (or such other sum as the with this Agreement shall be referred to arbitration at a parties may agree) the arbitration shall be conducted in mutually agreed place, subject to the procedures applicable accordance with the LMAA Small Claims Procedure current there. at the time when the arbitration proceedings are commenced. 19.4If Box 18in Part I is not appropriately filled in, sub- 19.2 This Agreement shall be governed by and construed clause 19.1of this Clause shall apply. in accordance with Title 9 of the United States Code and the Maritime Law of the United States and any dispute Note: 19.1. 19.2and 19.3are alternatives; indicate arising out of or in connection with this Agreement shall be alternative agreed in Box 18. referred to three persons at New York, one to be appointed by each of the parties hereto, and the third by the two so 20.Notices chosen; their decision or that of any two of them shall be 20.1Any notice to be given by either party to the other final, and for the purposes of enforcing any award, party shall be in writing and may be sent by fax, telex, judgement may be entered on an award by any court of registered or recorded mail or by personal service. competent jurisdiction. The proceedings shall be conducted 20.2 The address of the Parties for service of such in accordance with the rules of the Society of Maritime communication shall be as stated in Boxes 19and 20, Arbitrators, Inc. respectively. In cases where neither the claim nor any counterclaim
